Case 4:21-cv-00154-SDJ-K
Oot SSD RPS Ooo 5+ rig PCT IH? tb ahadeot PhaQdagelad! 72

IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS AT DALLAS

We The Handicapable, et al

V. Case Number: _3:21-cv-00379-K-BN

Ladera, et al.

15* AMENDED VERIFIED COMPLAINT AND REQUEST FOR EMERGENCY INJUNCTION
comes Now, Al M Williams, pro se’, Intevenor Plaintiff, for his verified Complaint
and Request for Emergency Injunction

Plaintiffs: Al M Williams and family
3930 Accent DR, 2411
Dallas, Texas 75287
Defendants:
a) Ladera Apartments,
b) Ms. Judy, Owner,
c) Daniel Paz
3939 Accent DR,
Dallas, Texas 75287
This Court has jurisdiction and venue over the matters in this complaint
1. My Name is Al M Williams, plaintiff, tenant, and intervening party as | have an equitable
security interest in these proceeding to protect. | am being retaliated against in violation
of my First Amendment right to “Free Speech” and discriminated against violating Equal
Protection Clause of Constitution, and ADA by Ladera Apartment staff.
2. | ama vulnerable “covered person” pursuant to the Cares Act and resident of Ladera
Apartments located at 3930 Accent DR, 2411; Dallas, Texas 75287 .
3. That at all times relative to this complaint, Ladera was in possession of CDC Declarations
of household member.
4, That on March 17, 2021, in the midst of COVID pandemic, two national disasters, the
worst ice storm ever, with below freezing temperatures around 8 degrees; Ladera tried

and sought out to remove me and my family from the housing unit Ladera Apartments

located at 3930 Accent DR, 2411; Dallas, Texas 75287.
Case 4:21-cv-00154-SDJ-KPJ_D 1 Fi
Gace do L-ev-DOLELSDI-KPY Document 5 che a Tse d2+ pact SeQciagelar 73

5. That! wholly objected to Ladera’s request for “Removal” from the housing unit at 2411.

6. That removal it is illegal and will result in death by COVID and Winter Storm Uri. It is
well-settled that Removal of a covered person is a “prohibited act” by the Moratorium.

7. Ladera sought eviction in bad faith, harassment, it is groundless in both fact and law.
The pleading was filed for an improper purpose.

8. Ladera staff is very much aware that | am chronically ill and a covered person. Ladera is
a covered property. | am vulnerable to death by exposure to COVID. My family members
are vulnerable to death by exposure to COVID. This is intentional harassment. (See
attached CDC declarations)

9. That Ladera, plaintiff, has intentionally violated established law in seeking out to evict
me on March 17, 2021. This act was in retaliation for the complaints made to Matthew,
Manager,on that same day regarding the “lockout” and inhumane living conditions in
apartment 2411.

10. It is well-settled that: ‘The Moratorium "temporarily prohibits evictions of residential
and commercial tenants for failure to pay rent due to COVID-19, and prohibits evictions
of residential tenants during the emergency for no-fault reasons, for unauthorized
occupants or pets, and for nuisances related to COVID. See APARTMENT ASSOCIATION
OF LOS ANGELES COUNTY, INC. v. City of Los Angeles, Dist. Court, CD California 2020 —

11. Plaintiff Ladera brought this pleading for an improper purpose to threaten and harass as
he knew that Execution and Actual Eviction were prohibited by The Moratorium. The
Moratorium (Doc. 1-2) at page 4, provides that landlords "shall not evict any covered

person" —that is, a tenant who has supplied a certificate to the landlord. In Missouri a
Case 4:21-cv-00154-SDJ-K 1 _Ej .
aan oe SDE PD Oo EME eeP ODF +p ahaa ot Shag diavelag* 74

suit to evict, if successfully prosecuted, results in a writ of eviction, which is then taken to
a sheriff who has the sole authority to begin the actual dispossession of a tenant. A
narrow or "strict" reading would be that it applies only when an actual physical removal
is about to be undertaken, after a writ of eviction has been obtained. The prohibition of
"any action" to "cause the removal" of a tenant simply means that an evicting officer
shall not be sought out, or a moving van obtained, or some similar conduct
undertaken to achieve an actual eviction. The earlier paper work is preliminary to even
beginning a physical eviction, which is all that is forbidden by the Moratorium See KC
Tenants, Plaintiff,v.David M. Byrn, et al., Defendants No. 20-00784-CV-W-HFS

12.The plaintiff has already suffered irreparable harm and actual injury. He was
hospitalized following the constructive eviction on March 17, 2021. Plaintiff will
continue to suffer unncessary pain and suffering, mental anguish, and deterioration of
health when removed and thrown out on the streets. This matter is of great public
interest because Ladera has knowingly, callously, and intentionally disregarded the
federal law. In fact Ladera believes that they are above the law. Without Court
intervention the plaintiff will be subjected to more physical injury and death. The
plaintiff and his family suffers from and has serious medical needs of chronic conditions.

13. Ladera’s eviction has caused harm to the plaintiff and his family to a degree yet to be

determined. That Ladera will remove the plaintiff's and intentionally subject them to

harm of death if this Court does not issue emergency relief injunctive
Case aed OOTP ep Pose as? FflPe DSH? agaget obegcagelag: 75

14. That there are similarly situated ignorant persons subjected to removal by Ladera and
other Landlords in this community. They need relief from this Court as well. Class
certification is appropriate.

15. That Ladera continues to seek out removal of my family from our household at 2411.

16. That Ladera believes that they are immune from federal law designed to protect all from
COVID.

17. That Ladera challenges the Cares Act provisions and that there is a federal question
regarding the applicability of the Cares Act that only this Court can resolve.

18. That this Court is the only Court that has jurisdiction to provide guidance and order
damages and fines for Ladera’s intentional violations of the Cares Act’s Federal
Moratorium on Evictions.

19. Monetary Damages alone will not make the plaintiff's whole, bring back life, restore loss
of life, loss of health, or loss of kidney function .
Case, 4:21 cv 00154 SDIKPy. Document 14:1 - FalpgD34H24p Ragecr sheQapaelag: 76

WHEREFORE, all premises, injunction must issue -Immediate Emergency Injunction- to Halt
Evictions and compelling Ladera to quit and refrain from all acts of harassment and removal

of the plaintiff and his family from their home.

a) Atrial by a twelve person jury on all claims triable

b) That Ladera, Matthew, Ms Judy and its Counsel must be fined $200,000.00 a piece for
knowingly and intentionally violating federal law pursuant to Cares Act, 18 USC, 357 142
USC 271 and 42 CFR 18.

c) Compensatory Damages in the amount of $150,000.00 for actual damagegs, unecessary
pain and suffering, and mental anguish.

d) That Punitive Damages be imposed in the amount of $500,000.00 for intentionally and
knowingly harming the plaintiff and its family.

e) That Injunction must flow, summons be issued immediately, preliminary relief be
granted

f) That class action certification be determined and made to protect all similarly situated
individuals.

g) attorney fees and costs and all other relief

The statement made are accurate, correct, and true to the best of my knowledge
information and belief pursuant to penalties of perjury USC 1746

/s/A\_wms/s/
Al M Williams

Dallas, Texas 75287
214-414-6371
leqalaccessiInc@icloud.com
Case 4:21-cv-00154-SDJ-KPJ Document 14-1 Filed 03/11/21 Page 6 of 20-PagelD #: 77

f

CDC EVICTION MORATORIUM ORDER TENANT CERTIFICATION

I certify under penalty of perjury, pursuant to 28 U.S.C. 1746, that the following are true and
correct:

e [have used best efforts to obtain all available government assistance for rent or housing;

e J either (i) expect to earn no more than $99,000 in annual income for Calendar Year 2020 (or Xe (
no more than $198,000 if filing a joint tax return), (ii) was not required to report any income
in 2019 to the U.S. Internal Revenue Service, or (iii) received an Economic Impact Payment
(stimulus check) pursuant to Section 2201 of the CARES Act;

e Iam unable to pay my full rent or make a full housing payment due to substantial loss of
household income, loss of compensable hours of work or wages, lay-offs, or extraordinary out-
of-pocket medical expenses;

e lam using best efforts to make timely partial payments that are as close to the full payment as
my circumstances may permit, taking into account other nondiscretionary expenses;

e If evicted I would (i) likely become homeless, need to move into a homeless shelter, or (ii)
need to move into a new residence shared by other people who live in close quarters because |
have no other available housing options;

e | understand that I must still pay rent or make a housing payment and comply with other
obligations that I may have under my tenancy, lease agreement, or similar contract, and I
further understand that fees, penalties, or interest for not paying rent or making a housing
payment on time as required by my tenancy, lease agreement, or similar contract may still be
charged or collected; and

e | further understand that at the end of this temporary halt on evictions on January 31, 2021, my
housing provider may require payment in full for all payments not made prior to and during
the temporary halt and failure to pay may make me subject to eviction pursuant to State and
local laws.

I understand that any false or misleading statements or omissions may result in criminal and civil
actions for fines, penalties, damages, or imprisonment.

Se 3420 Detert pe, 21 |
Le SON mMAVZI Ce Ze Address [Deol las “Tl olas qo2k 7

S
ae
ae Declarant Zhel2e aa

see DID PUBS & MMS Meee —

2B AUSsth To
oe WH 0 MIT HAE wera 1? ft TOILEL
of Wet oe taps of Ccor—
Case 4:21-cv-00154-SDJ-KPJ Document 14-1 Filed 03/11/21 Page 7 of 20 PagelD#: 78

DECLARATION UNDER PENALTY OF PERJURY FOR THE CENTERS FOR DISEASE CONTROL AND
PREVENTION’S TEMPORARY HALT IN EVICTIONS TO PREVENT FURTHER SPREAD OF COVID-19

This declaration is for tenants, lessees, or residents of residential properties who are covered by the CDC’s
order temporarily halting residential evictions (not including foreclosures on home mortgages) to prevent
the further spread of COVID-19. Under the CDC’s order you must provide a copy of this declaration to
your landlord, owner of the residential property where you live, or other person who has a right to have
you evicted or removed from where you live. Each adult listed on the lease, rental agreement, or housing
contract should complete this declaration. Unless the CDC order is extended, changed, or ended, the
order prevents you from being evicted or removed from where you are living through January 31, 2021.
You are still required to pay rent and follow all the other terms of your lease and rules of the place where
you live. You may also still be evicted for reasons other than not paying rent or making a housing payment.

This declaration is sworn testimony, meaning that you can be prosecuted, go to jail, or pay a fine if you
lie, mislead, or omit important information. | certify under penalty of perjury, pursuant to 28 U.S.C.
1746, that the following are true and correct:

e | have used best efforts to obtain all available government assistance for rent or housing;

e | either expect to earn no more than $99,000 in annual income for Calendar Year 2020 (or no more than
$198,000 if filing a joint tax return), was not required to report any income in 2019 to the I.R.S., or received
an Economic Impact Payment (stimulus check) pursuant to Section 2201 of the CARES Act;

e | am unable to pay my full rent or make a full housing payment due to substantial loss of household
income, loss of compensable hours of work or wages, lay-offs, or extraordinary out-of-pocket medical
expenses;

e | am using best efforts to make timely partial payments that are as close to the full payment as the
individual’s circumstances may permit, taking into account other nondiscretionary expenses;

e if evicted | would likely become homeless, need to move into a homeless shelter, or need to move into
a new residence shared by other people who live in close quarters because | have no other available
housing options.

e | understand that | must still pay rent or make a housing payment, and comply with other obligations
that | may have under my tenancy, lease agreement, or similar contract. | further understand that fees,
penalties, or interest for not paying rent or making a housing payment on time as required by my tenancy,
lease agreement, or similar contract may still be charged or collected.

e | further understand that at the end of this temporary halt on evictions on January 31, 2021, my housing
provider may require payment in full for all payments not made prior to and during the temporary halt
and failure to pay may make me subject to eviction pursuant to State and local laws. | understand that

any false or misleading statements or omissions may result in criminal and civil actions for fines, penalties,
damageg6r imprisonment.

OttpAlL fe
Key -

Signature of Declarant.

. WV
an A4nrnn—_%*
! ~ oe ~

/

a

Joo ~

   
Case 4:21-cv-00154-SDJ-KPJ Document 14-1 Filed 03/11/21 Page 8 of 20-PageID #: 79

4

CDC EVICTION MORATORIUM ORDER TENANT CERTIFICATION

I certify under penalty of perjury, pursuant to 28 U.S.C. 1746, that the following are true and
correct:

e [have used best efforts to obtain all available government assistance for rent or housing;

e | either (i) expect to earn no more than $99,000 in annual income for Calendar Year 2020 (or
no more than $198,000 if filing a joint tax return), (ii) was not required to report any income
in 2019 to the USS. Internal Revenue Service, or (iii) received an Economic Impact Payment
(stimulus check) pursuant to Section 2201 of the CARES Act;

e Jam unable to pay my full rent or make a full housing payment due to substantial loss of
household income, loss of compensable hours of work or wages, lay-offs, or extraordinary out-
of-pocket medical expenses;

e lam using best efforts to make timely partial payments that are as close to the full payment as
my circumstances may permit, taking into account other nondiscretionary expenses;

e If evicted I would (i) likely become homeless, need to move into a homeless shelter, or (ii)
need to move into a new residence shared by other people who live in close quarters because |
have no other available housing options;

e | understand that I must still pay rent or make a housing payment and comply with other
obligations that I may have under my tenancy, lease agreement, or similar contract, and I
further understand that fees, penalties, or interest for not paying rent or making a housing
payment on time as required by my tenancy, lease agreement, or similar contract may still be
charged or collected; and

e | further understand that at the end of this temporary halt on evictions on January 31, 2021, my
housing provider may require payment in full for all payments not made prior to and during
the temporary halt and failure to pay may make me subject to eviction pursuant to State and
local laws.

| understand that any false or misleading statements or omissions may result in criminal and civil
actions for fines, penalties, damages, or imprisonment.

 

NIE a pr) AIA PV 5 Aas

 

 

K VE ve sina
net nue ends Ol COM — c
CASEI 21 ey GEO SK Ek PPR MAGerto! HUES S E>" payee G Sf eAyBRAOe! DF: 80

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION

AL M. WILLIAMS, §

§

Plaintiff, §

§

Vv. §
§ Civil Action No. 4:21-cv-154-SDJ-KPJ

LADERA APARTMENTS, ef al., §

§

Defendants. §

§

§

ORDER

Pending before the Court is Plaintiff Al M. Williams’ First Verified Complaint and Request
for Emergency Injunction (the “Emergency Motion”) (Dkt. 6). Plaintiff alleges Defendants Ladera
Apartments, “Ms. Judy,” and Daniel Paz (collectively, “Defendants”) are attempting to remove
Plaintiff and his family from their apartment on March 17, 2021, in violation of the Coronavirus
Aid, Relief, and Economic Security Act (the “CARES Act”) and the Centers for Disease Control
and Prevention’s Eviction Moratorium. See Dkt. 6 at 1. Though Plaintiff alleges Defendants are
located at 3939 Accent Drive, Dallas, Texas, 75287, it appears Ladera Apartments is located at
3939 E. Trinity Mills Road, Dallas, Texas, 75287. The Court notes that Trinity Mills Road is
parallel to Accent Drive.

Upon consideration, IT IS ORDERED that the Clerk of Court shall serve Defendants a
copy of Plaintiff's Emergency Motion (Dkt. 6) and this Order at 3939 E. Trinity Mills Road,
Dallas, Texas, 75287, in an expedited manner through FedEx shipping.

IT IS FURTHER ORDERED that Defendants shall file a response, if any, to Plaintiff's

Emergency Motion (Dkt. 6) by Tuesday, March 2, 2021.
Case Oat ey OT SKE ts FP OBMSUt+ phags oPPpagersgelbs* 51

IT IS FURTHER ORDERED that the parties shall appear for in-person oral argument
before the undersigned on Friday, March 5, 2021, at 1:30 p.m., at the Plano Courthouse,
Courtroom 108, 7940 Preston Road, Plano, Texas, 75024. If, upon receipt of Defendants’ response,
the Court determines a hearing is not necessary, the Court will enter an order under separate

cover and contact the parties regarding the same.

So ORDERED and SIGNED this 25th day of February, 2021.

tL On

KIMBERLY C. PRIES¥ JOHNSON
UNITED STATES MAGISTRATE JUDGE

 
CASE oe yo SS KP) BuaanRAtaL ESS OFcteL Beamer CAR BepE! OE 82

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION

AL M. WILLIAMS, §

§

Plaintiff, §

§

Vv. §
§ Civil Action No. 4:21-cv-154-SDJ-KPJ

LADERA APARTMENTS, et al., §

§

Defendants. §

§

§

ORDER

Pending before the Court is Plaintiff Al M. Williams’ (“Plaintiff”) Motion to Urge
Emergency Injunction (the “Motion”) (Dkt. 10). In the Motion, Plaintiff requests the Court reset
its hearing on his Amended Request for Emergency Injunction (Dkt. 6) from March 5, 2021 to
today, March 1, 2021. See Dkts. 9, 10. Plaintiff states he is unable to attend the March 5, 2021
hearing due to a recent death in his family as a result of COVID-19. See Dkt. 10.

While the Court sympathizes with Plaintiff's personal circumstances, the Court notes that
Plaintiff has not explained why a hearing must be set for today on such short notice, rather than
another day. Setting an ex parte hearing for this afternoon is a drastic measure. The Court
finds such a measure is not warranted given that the writ of possession to evict Plaintiff, the
requested basis for emergency relief and subject to be discussed on March 5, 2021, is not to be
executed on Plaintiffs premises until March 17, 2021. See Dkt. 5.

Upon consideration, the Court finds Plaintiff's Motion (Dkt. 10) is hereby DENIED.

So ORDERED and SIGNED this 1st day of March, 2021.

tL CKA

KIMBERLY C. PRIES¥ JOHNSON
UNITED STATES MAGISTRATE JUDGE

 
Case ee ey eT a ep P IME Aa FilePoSmbe phaos LEA/ BRdengeOss 89

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION
AL M WILLIAMS, §
Plaintiff,
v. Civil Action No. 4:21-ey-154-SDJ-KPJ
LADERA APARTMENTS, et al., :
Defendants. :

DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF’S FIRST VERIFIED
COMPLAINT AND REQUEST FOR EMERGENCY INJUNCTION

Pursuant to the February 25, 2021, Order entered by this Honorable Court, Defendants
Ladera Apartments, “Ms. Judy!,” and Daniel Paz (collectively “Defendants”) file their Original
Answer to Plaintiff's First Verified Compliant and Request for Emergency Injunction filed by
Plaintiff Al M Williams (the “Plaintiff’), and would respectfully show the Court the following:

I. Admissions and Denials
1. By way of initial response and in accordance with the Federal Rules of Civil Procedure,

Defendants make the following admissions and denials:

bro

Defendants deny the allegations in paragraph 1.

Defendants deny the allegations in paragraph 2.

Lo

4. Defendants deny the allegations in paragraph 3.

WN

Defendants deny the allegations in paragraph 4.

 

? Upon information and belief, “Ms. Judy” is a reference to Judith McMakin, the Vice President of Willmax Capital
Management, the property management company for Ladera Apartments.

DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIED COMPLAINT
AND REQUEST FOR EMERGENCY INJUNCTION
21009.017 Page |

 

 
Case

DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIED COMPLAINT

4:21-
56-4

16.

17.

18.

19.

Defendants deny the allegations in paragraph S.
Defendants deny the allegations in paragraph 6.
Defendants deny the allegations in paragraph 7.

Defendants deny the allegations in paragraph 8.

. Defendants deny the allegations in paragraph 9.

. Defendants deny the allegations in paragraph 10.
. Defendants deny the allegations in paragraph 11.
. Defendants deny the allegations in paragraph 12.
. Defendants deny the allegations in paragraph 13.
. Defendants deny the allegations in paragraph 14.
Defendants deny the allegations in paragraph 15.
Defendants deny the allegations in paragraph 16.
Defendants deny the allegations in paragraph 17.
Defendants deny the allegations in paragraph 18.
. Defendants deny the allegations in paragraph 19.

Il. Special Defenses

. By way of further answer, Defendants assert the following:

 

. Plaintiff lacks standing to bring this action. As set forth in the Verified Complaint,

Plaintiff purports to be a tenant at Ladera Apartments. The truth, however, he is not. The

tenant is Carolyn Williams, and she is the subject of the pending eviction litigation and

judgment that Plaintiff is seeking to circumvent and ultimately enjoin from enforcement

in this federal action.

AND REQUEST FOR EMERGENCY INJUNCTION
21009,017

 

 

Page 2

MOT SPE EP RPP SLU ALS FAME phage bea! Bafense!OaG 84

 
 

CASE te ey OTe PP SUR as FGPOB HLT PERS SAH BafenIeOA 8°

23. By way of background, Plaintiff is not named as a tenant or an occupant for 3930 Accent
Drive, Apartment No. 2411, Dallas, Texas 75287 (the “Leased Premises”). See
Defendants’ Exhibit 1, the Apartment Lease Contract. The only person named as a tenant
or occupant is Carolyn Williams. Carolyn Williams fell behind on her rent and Ladera
Apartments initiated a state court eviction proceeding against her before the onset of the
Covid-19 pandemic.

24. Filed initially with the justice court, the court of original jurisdiction for eviction matters,
the eviction litigation has proceeded from the justice court to the Denton County Court at
Law No. 2 to the Texas Second Court of Appeals and back to the Denton County Court at
Law No. 2, where it currently stands. The pertinent highlights of these proceedings’ are as
follows:

a. January 16, 2020 Eviction filed against Carolyn Williams in Denton County
Justice of the Peace, Precinct 6 (the “Justice Court”).
Assigned Case No. E20-0302J6 and styled Ladera_v.
Carolyn Williams.

b. February 11,2020 Justice Court enters judgement in favor of Ladera
Apartments.

c. February 12,2020 Carolyn Williams appeals the February 11, 2020, judgement
from the Justice Court.

d. February 20,2020 Appeal transferred to Denton County Court at Law No. 2.

 

? For a complete listing of all the numerous pleadings filed in the state court eviction proceedings, see the docket’s
sheets attached as Defendants’ Exhibit No. 2.

DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIED COMPLAINT
AND REQUEST FOR EMERGENCY INJUNCTION
21009,017 Page 3

 

 
J
-CV-00154-SDI-KPJ

e. March 5, 2020

f. April 27, 2020

g. January 21, 2021
h. January 25, 2021
i. January 30, 2020

j. February 2, 2021

posuere Fil er oerbbes+ pbs, ra poder me

(the “County Court at Law”) Assigned Cause No. CV-2020-
00600JP.

Following a trial de novo that Carolyn Williams did not
appear, the County Court at Law entered a Final Judgement
in favor of Ladera Apartments.

Carolyn Williams appeals March 5, 2020, Final Judgement.
Appeal is assigned to the Texas Second Court of Appeals
and given Appellate Case No. 02-20-00127-CV.

Texas Second Court of Appeals dismisses appeal.

Ladera Apartments requests writ of possession.

Carolyn Williams provides CDC Declaration

Ladera Apartments files Motion to Execute Writ of
Possession which had been requested before receipt of the
CDC Declaration. Pursuant to the Emergency Orders issued
by the Supreme Court of Texas such challenges to a CDC
Declaration are permitted. The Motion to Execute Writ of

Possession is still pending.

25. Throughout the state court eviction litigation, the party who has filed the repeated appeals

and numerous court documents has been Carolyn Williams, not Plaintiff. Plaintiff cannot

have standing when he is not a party to the Apartment Lease Contract or the state court

eviction litigation.

DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIED COMPLAINT
AND REQUEST FOR EMERGENCY INJUNCTION

21009.017

Page 4

 
 

Case. 4:21; qv-00154-SPaKPY. Paguments43 ASIANS? phage L6.of 2a Pagel se 87

26. Additionally, Plaintiff seeks relief in part, if not completely, based on the CDC Eviction
Moratorium. Plaintiff, however, cannot seek such relief based on the opinion of Trekel v.
Centers for Disease Control and Prevention, No. 6:20-cv-00564, United States Court for
the Eastern District of Texas, February 25,2021. In Trekel, the Court held that the “federal
government’s Article I power to regulate interstate commerce and enact laws necessary
and proper to that end does not include the power to impose the challenged eviction
moratorium [the CDC Eviction Moratorium].” (emphasis added). Because the federal
government lacked the power to enact the CDC Eviction Moratorium, Plaintiff has no
basis for a cause of action or relief based on an unconstitutional moratorium. Nor does
Plaintiff have

27. Additionally, this Honorable Court lacks jurisdiction to decide the issue of possession.
The issue of the right to possession of real property is exclusive within the jurisdiction of
the state court. Special rules and procedures govern such proceedings, including
procedures to handle eviction cases in which the protections of the CDC Eviction
Moratorium have been enacted. See Supreme Court of Texas 34" Emergency Order.

28. Assuming arguendo that there is standing, a basis for relief, and jurisdiction, Plaintiff does
not qualify for the protections of the CDC Eviction Moratorium. A person qualifies under
the CDC Eviction Moratorium if the person submitting the declaration is a covered person
and that covered person makes certain declarations. Plaintiff is not a covered person. As
noted prior, he is not a tenant, lessee, or resident of the Leased Premises. Moreover, he
did not submit the CDC Declaration. The CDC Declaration was submitted by Carolyn

Williams. See Defendants’ Exhibit 3, the CDC Declaration emailed to Judith MeMakin

DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFE’S FIRST VERIFIED COMPLAINT
AND REQUEST FOR EMERGENCY INJUNCTION
21009,017 Page 5

 
 

Case 4:2

Base 431. OOISE dee P Soe FA ef Sie phayg bf Hf Padang O44: 88

from Carolyn Williams. Because he did not submit a CDC Declaration, he is not
protected.

29. Moreover, if he was a covered person and submitted a CDC Declaration, Plaintiff would
not qualify for its protections. Plaintiff would not qualify because he would not be
homeless if evicted. Plaintiff has represented in other judicial proceedings that he has a
home separate and apart from the Leased Premises.

ILI. Affirmative Defenses

30. By way of further answer, Defendant Daniel Paz asserts the affirmative defense of attorney
immunity.

WHEREFORE, PREMISES CONSIDERED, Defendants request that all relief requested

by Plaintiff be denied and that this matter be dismissed with prejudice.

Respectfully submitted,

THE PAZ LAW FIRM, PLLC

By: Dawiel P
Daniel Paz
State Bar No. 24027722
daniel(@thepazlawfirm.com

14330 Midway Rd., Suite 214
Dallas, Texas 75244
Telephone: (214) 812-9061
Facsimile: (214) 812-9420
Attorney for Defendants

DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIED COMPLAINT
AND REQUEST FOR EMERGENCY INJUNCTION
21009.017 Page 6

 
Case

4:21- 0075 EP ae p D ggument 1

ase 4:21-cv-0 J

Sscument

Te Fic ovba/st* page? OPH Pagel H45 °°

CERTIFICATE OF SERVICE

I hereby certify that on March 2, 2021, a true and correct copy of the foregoing was
emailed and hand-delivered to:

AIM Williams

3930 Accent Drive
Apartment No. 2411
Dallas, Texas 75287
legalaccessaw@gmail.com

Dawid P

Daniel Paz

DEFENDANTS’ ORIGINAL ANSWER TO PLAINTIFF'S FIRST VERIFIED COMPLAINT
AND REQUEST FOR EMERGENCY INJUNCTION
21009.017

Page 7

 
Case 4:21-(v5 Ot sop: PJ Document 14-1 Filed 03/11/21 Page 19 of 20 PagelID #: 90

:21-Cv-00 J-KPJ Document 13 Filed 03/03/21 Page 1 of 2 PagelD #: 67

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

SHERMAN DIVISION

AL M. WILLIAMS, §

§

Plaintiff, §

§

v. §
§ Civil Action No. 4:21-cv-154-SDJ-KPJ

LADERA APARTMENTS, et al., §

§

Defendants. §

§

§

ORDER

Pending before the Court is Plaintiff Al M. Williams’ (“Plaintiff”) First Verified Complaint
and Request for Emergency Injunction (the “Emergency Motion”) (Dkt. 6). Plaintiff alleges
Defendants Ladera Apartments, “Ms. Judy,” and Daniel Paz (collectively, “Defendants”) are
attempting to evict Plaintiff and his family from their apartment on March 17, 2021, in violation
of the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act’) and the Centers
for Disease Control and Prevention’s Eviction Moratorium. See Dkt. 6 at 1.

On February 25, 2021, the Court ordered expedited service of the Emergency Motion on
Defendants and an expedited response, and set the Emergency Motion for in-person oral argument
for Friday, March 5, 2021, at 1:30 p.m. See Dkt. 9.

On March 1, 2021, Plaintiff informed the Court that he could not attend an in-
person hearing on March 5, 2021, due to a death in his family. See Dkt. 10.

On March 2, 2021, Defendants filed their Original Answer (Dkt. 12). Defendants raise

three jurisdictional issues: (1) Plaintiff is not a tenant or occupant named on the lease at issue,

and therefore, Plaintiff has no standing to contest the writ of possession under Texas law; (2) the
Case 2328 PSP ev Gorse eU PKR Document 13 HfsaGaoae1 Bags sO PagetIerds 97

federal statute implicated in this suit is unconstitutional; and (3) even if the federal statute was
constitutional, Plaintiff has no standing under that statute because he is not a tenant on the lease at
issue. See Dkt. 12.

IT IS ORDERED that the hearing on the Emergency Motion (Dkt. 6), previously set
for March 5, 2021, at 1:30 p.m., is hereby CANCELLED.

IT IS FURTHER ORDERED that Plaintiff shall file a reply, if any, to Defendants’
Original Answer (Dkt. 12) no later than Tuesday, March 9, 2021. If the Court deems a hearing is
necessary, it will enter an order regarding such under separate cover.

IT IS FURTHER ORDERED that the Clerk of Court shall serve this Order on Plaintiff

in an expedited manner through FedEx shipping.

So ORDERED and SIGNED this 3rd day of March, 2021.

LOA

KIMBERLY C. PRIES¥ JOHNSON
UNITED STATES MAGISTRATE JUDGE

 
